Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 09, 2015

The Court of Appeals hereby passes the following order:

A15D0459. CRAIG L. JONES v. THE STATE.

      Craig L. Jones seeks discretionary review of the trial court’s order denying his
motion for minutes of a grand jury proceeding. We lack jurisdiction because the
application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, the trial court’s order was entered on May 6,
2015, and Jones filed his application on June 11, 2015, which was 36 days later.1
Therefore, the application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            07/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         Jones attempted to file his application earlier, but it was not accepted for
filing because it did not include a copy of the trial court’s order.